Citation Nr: 1015400	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an initial increased rating for lumbar disc 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1981 to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO granted a claim 
of service connection for lumbar disc disease with an 
evaluation of 0 percent (effective October 1, 2003, the day 
after the Veteran separated from service).  In May 2004, the 
Veteran filed a notice of disagreement.  In a January 2006 
statement of the case (SOC), the RO increased the Veteran's 
lumbar disc disease to 10 percent (effective October 1, 
2003).  

Because higher evaluations are available for the spine, and 
the Veteran is presumed to seek the maximum available benefit 
for a disability, the claim remains on appeal.  See, AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In an August 2006 statement, the Veteran stated he would like 
to temporarily remove the American Legion as his 
representative, because he had recently moved and not yet 
joined the local legion.  The American Legion continued to 
represent the Veteran and the RO continued to recognize the 
American Legion as the Veteran's accredited representative 
(probably since joining the local legion is not a 
prerequisite for continuing representation).  Likewise, the 
Board does not construe the August 2006 statement as an 
intent on the Veteran's part to revoke the American Legion as 
his representative.  


FINDINGS OF FACT

1. Prior to May 19, 2005, the lumbar disc disease was 
manifested by pain.  

2. Since May 19, 2005, the lumbar disc disease was manifested 
by forward flexion of the thoracolumbar spine less than 
30 degrees.  Intervertebral disc syndrome has not been shown.  




CONCLUSIONS OF LAW

1. Prior to May 19, 2005, the criteria for a rating in excess 
of 10 percent for lumbar disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 
5243 (2009).  

2. Since May 19, 2005, the criteria have been met for a 
rating of 40 percent, but no more, for lumbar disc disease.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 
5243 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Here, the Veteran's 
increased rating claim for lumbar disc disease arises from 
his disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment and VA records have been 
associated with the file.  The Veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.  



II. Legal Criteria 

        A.  Disability Evaluations in General 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  


	B. The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2009).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  Id.  

The Board evaluates the Veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009).  

The General Rating Formula for Diseases and Injuries of the 
Spine for DCs 5235 to 5243 provides for the rating of 
disabilities of the spine.  The formula includes DC 5237, 
regarding lumbosacral strain.  With or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the formula is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);  

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);  

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);  

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);  

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);  

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a 
(2009).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 
10 percent for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  For 
purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note (1).  

Under 38 C.F.R. § 4.124a, which addresses diseases of the 
peripheral nerves, the term 'incomplete paralysis' indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Diagnostic Code 8521 states that an 
evaluation of 10 percent is assigned for mild incomplete 
paralysis.  A 20 percent rating requires moderate incomplete 
paralysis, and a 30 percent rating requires severe incomplete 
paralysis of the external popliteal nerve.  A 40 percent 
evaluation requires complete paralysis of the external 
popliteal nerve, manifested by: foot drop and slight droop of 
first phalanges of all toes; no dorsiflexion the foot; lost 
extension (dorsal flexion) of proximal phalanges of toes; 
lost abduction of the foot; weakened adduction; and 
anesthesia covers entire dorsum of foot and toes.  

III. Analysis

The Veteran filed his initial claim for "back pain" in June 
2003.  In January 2004, the RO granted the claim for service 
connection for lumbar disc disease at 0 percent disabling 
(effective October 1, 2003, the day after the Veteran 
separated from service).  In a January 2006 SOC, the RO 
increased the Veteran's lumbar disc disease to 10 percent 
(effective October 1, 2003).  

The Veteran contended in his May 2004 notice of disagreement 
that he believed that his bulging discs contributed to his 
bad posture and back pain.  He pointed to the medical records 
recording his complaints of leg parasthesia in service.  He 
said this condition and the bulging discs were related.  "I 
may not be a doctor, but common sense tells me that if my 
disc (sic) are bulging then my spine may be getting pinched 
which could cause some loss of sensation in my lower 
extremities as well as my back."  He complained of constant, 
throbbing pain in his back and stated he sometimes had 
trouble lying in bed without symptoms.  

In February 2006, the Veteran stated he had pain in his back 
when he stood or sat for long periods of time.  He stated his 
back pain was increased when he did not take medication.  He 
stated he did not have pain radiating to his legs because his 
legs would go numb after a period of time.  He explained: 

I know something is wrong with that, my legs 
should not feel numb when I take short walks, or 
sit straight up in a chair for long periods, and 
yes (sic) there is weakness in my legs if I 
continue to walk for mor (sic) than 10 to 15 
minutes or stand up after sitting for awhile.  

A July 1992 service treatment record shows the Veteran 
slipped down four steps and fell backwards.  He had pain in 
his back, hips and shoulders.  He had low back pain and 
muscle spasms.  In November 1994, he complained of low back 
pain for three days.  He was running during physical training 
and stepped in a hole.  He was in pain, but denied radiation 
of pain.  The assessment was initially possible lower back 
muscle strain, than mild low back pain.  In October 2002, the 
Veteran had visited due to pain in his heel.  He was having 
continued low back pain.  

A February 2003 X-ray showed the Veteran complained of 
numbness when the unit ran, but denied low back pain or 
trauma.  The numbness did not occur with every run.  Physical 
examination was unremarkable.  The impression was a normal 
lumbosacral spine.  

In July 2003, the Veteran received a Magnetic Resonance 
Imaging report (MRI).  He was described as having a chronic 
history of low back pain with occasional radiation of pain 
into the bilateral extremities (more right than left).  He 
also had some paresthesia usually during or after running 
physical training.  This had occurred for over a year.  There 
was no history of trauma.  He was not experiencing symptoms 
and had a normal physical examination on the day the MRI was 
ordered.  The MRI showed that partial disc desiccation and 
disc bulges were seen at L4-L5 and L5-S1.  

In September 2003, the Veteran received a VA examination for 
the spine.  He complained of his low back aching for the past 
several years.  It was most noticeable in the morning or 
after a prolonged car drive.  He usually took a pain reliever 
with good response and no side effects.  He did not have 
flare ups.  He did not have any additional limitations of 
motion or function during the morning or after driving.  He 
had no other associated problems like bowel dysfunction.  He 
walks unaided and did not use a brace.  He ran five miles a 
day.  He had no history of unsteadiness or falls.  He had no 
history of trauma or injury to the back.  His back pain did 
not affect his daily activities.  Physical examination was 
normal.  
Range of motion for the lumbar spine was as follows:

Flexion
0 to 95 Degrees
Extension
0 to 35 Degrees
Right lateral 
flexion
0 to 40 Degrees
Left lateral 
flexion
0 to 40 Degrees
Right lateral 
rotation
0 to 35 Degrees
Left lateral 
rotation
0 to 35 Degrees

No other abnormal clinical findings were shown; he was not 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive movement.  X-rays of the lumbar spine 
were negative.  The impression was a normal examination of 
the spine.  

A February 2004 VA spine report shows the examiner reviewed 
the medical records and the claims file.  The July 1992 
incident where the Veteran fell backward on or down stairs 
was noted.  The Veteran reported not having any pain from his 
back, but having "discomfort."  The Veteran only had 
discomfort on repetition with no loss of motion or function.  
The affect described was mild; sitting for a period of time 
(more than 40 minutes) or standing (more than 45 minutes).  
He had active and passive full range of motion: 

Flexion
0 to 95 Degrees
Extension
0 to 35 Degrees
Right lateral 
flexion
0 to 40 Degrees
Left lateral 
flexion
0 to 40 Degrees
Right lateral 
rotation
0 to 35 Degrees
Left lateral 
rotation
0 to 35 Degrees

He did have a bulging disc at L4, L5, and S1.  He had no 
motor or sensory loss muscle spasm.  The examiner concluded 
the Veteran had lumbar disc disease which did not affect his 
job.  It only affected his daily activities like sitting for 
a long period of time or standing.  

In a May 2005 VA examination, the Veteran reported that he 
had back pain and experienced a fall in 1999.  He mentioned 
his MRI showing a bulging disc.  He complained of pain that 
did not radiate to the legs and said he had constant 
stiffness and pain.  He took some over-the-counter medication 
and it provided some relief.  He wore a back brace.  He had 
flare ups that were precipitated by his work and resulted in 
some functional loss.  He had no numbness, weakness or 
incontinence.  
He was able to walk about 15 minutes.  He had a stable gait 
and an erect posture.  There were no incapacitating episodes.  
Range of motion of the lumbar spine was as follows (all 
measurements are with pain): 

Flexion
0 to 25 Degrees
Extension
0 to 10 Degrees
Right lateral 
flexion
0 to 20 Degrees
Left lateral 
flexion
0 to 20 Degrees
Right lateral 
rotation
0 to 20 Degrees
Left lateral 
rotation
0 to 10 Degrees

Repetition caused no fatigue, pain, or weakness and no 
functional loss.  

A May 2006 Ft. Benning record showed the Veteran complained 
of right low back pain and right leg pain.  He also 
complained of a right leg tingling and burning sensation that 
had been present for one month.  

In January 2007, the Veteran received a VA examination for 
peripheral neuropathy.  The claims file was examined and 
reviewed.  The report shows that the Veteran had numbness and 
tingling which was worse with running.  He also had gout and 
diabetes mellitus.  It was noted that the Veteran was wearing 
diabetic shoes and inserts to help with numbness.  The 
Veteran reported that an electromyography study was normal.  
He was taking prescription medication as needed for his 
numbness and tingling and the medication did help.  

His lower extremities were within normal limits, except for 
the tenderness of his great toe.  He had no atrophy, wasting, 
muscle herniation, weakness or evidence of numbness or 
tingling at the time.  His popliteal nerves and pedal pulses 
were normal.  The examiner opined that it was most likely 
that the Veteran's current bilateral leg condition was 
related to changes in the micro and macrovasculature of his 
lower extremities.  His condition was related to the 
pathology of gout and diabetes, not to his lumbar spine.  In 
coming to this conclusion, the examiner cited a review of the 
medical records, seeing a normal nerve study, and not seeing 
evidence of radiculopathy related to the spine to support the 
opinion.  

The Board finds that as limitation of motion (under 
30 degrees) of the forward flexion of the thoracolumbar spine 
was first shown at the May 2005 VA examination, an increase 
to 40 percent is warranted from that point.  Prior to this 
period, there no showing for increase beyond 10 percent under 
the General Rating Formula.  Prior to the May 2005 
examination, there was essentially normal limitation of 
motion and no muscle spasm or guarding consistently noted 
(either of which would be needed for an increase to 
20 percent under the formula).  38 C.F.R. § 4.71a.  

There is no evidence that the veteran was prescribed bed rest 
by a physician during any one-year period of the rating 
period under consideration.  Accordingly, he is not entitled 
to an increased rating under this version of diagnostic code 
5243.  Additionally, no separate evaluation is warranted for 
any nerve-related findings, as shown by the January 2007 VA 
examination.  The Veteran does not exhibit neuropathy 
secondary to his service-connected spinal disability; lower 
extremity symptoms were attributed to diabetes mellitus and 
gout.  

The Board has considered the reported pain and flare-ups upon 
use, as required by DeLuca, 8 Vet. App. at 205-206.  There is 
no basis for a rating in excess of 40 percent based on 
limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the lumbar spine.  See Johnston v. 
Brown, 10 Vet.App. 80 (1997).  For the period prior to May 
19, 2005, the Board finds the Veteran was adequately 
compensated by the 10 percent rating since there was a 
combined lack of weakened movement, excess fatigability, 
deformity, atrophy, and incoordination to justify an increase 
under DeLuca.  

No additional staged ratings (other than those assigned in 
this decision) are warranted.  Hart, 21 Vet. App. at 509-510.  
Additionally, in the absence of evidence showing that the 
lumbar disc disease resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); required frequent periods of hospitalization; or 
otherwise has rendered impractical the application of the 
regular schedular standards, extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b)(1).  


ORDER

Prior to May 19, 2005, a rating in excess of 10 percent for 
lumbar disc disease is denied.  

Since May 19, 2005, a rating of 40 percent for lumbar disc 
disease is allowed, subject to the regulations governing the 
award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


